          1   WO                                                                                      NA

          2
          3
          4
          5
          6                       IN THE UNITED STATES DISTRICT COURT
          7                            FOR THE DISTRICT OF ARIZONA
          8
          9   Paul Anthony Robledo,                             No. CV 19-05349-PHX-JAT (DMF)
         10                         Plaintiff,
         11   v.                                                ORDER
         12
              Unknown Bautista, et al.,
         13
         14                         Defendants.
         15
         16          Plaintiff Paul Anthony Robledo, who is confined in the Arizona State Prison
         17   Complex-Lewis (ASPC-Lewis), filed a pro se civil rights Complaint pursuant to 42 U.S.C.
         18   § 1983 and an Application to Proceed In Forma Pauperis. In a January 13, 2020 Order, the
         19   Court granted the Application to Proceed and dismissed the Complaint because Plaintiff
         20   had failed to state a claim. The Court gave Plaintiff 30 days to file an amended complaint
         21   that cured the deficiencies identified in the Order.
         22          After requesting and receiving an extension of time, Plaintiff filed a First Amended
         23   Complaint on February 12, 2020. On March 18, 2020, Plaintiff filed a Second Amended
         24   Complaint (Doc. 11), which supersedes the First Amended Complaint in its entirety. See
         25   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard
         26   Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). The Court will dismiss the Second
         27   Amended Complaint with leave to amend.
         28   ....


JDDL-K
          1   I.     Statutory Screening of Prisoner Complaints
          2          The Court is required to screen complaints brought by prisoners seeking relief
          3   against a governmental entity or an officer or an employee of a governmental entity. 28
          4   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          5   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          6   relief may be granted, or that seek monetary relief from a defendant who is immune from
          7   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
          8          A pleading must contain a “short and plain statement of the claim showing that the
          9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
         10   not demand detailed factual allegations, “it demands more than an unadorned, the-
         11   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         12   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         13   conclusory statements, do not suffice.” Id.
         14          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         15   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         16   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         17   that allows the court to draw the reasonable inference that the defendant is liable for the
         18   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         19   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         20   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         21   allegations may be consistent with a constitutional claim, a court must assess whether there
         22   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         23          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         24   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         25   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         26   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         27   U.S. 89, 94 (2007) (per curiam)).
         28   ....


JDDL-K
                                                             -2-
          1          If the Court determines that a pleading could be cured by the allegation of other
          2   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
          3   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
          4   Plaintiff’s Second Amended Complaint will be dismissed for failure to state a claim, but
          5   because it may possibly be amended to state a claim, the Court will dismiss it with leave
          6   to amend.
          7   II.    Second Amended Complaint
          8          In his three-count Second Amended Complaint, Plaintiff names as Defendants
          9   ASPC-Lewis Corrections Officer (CO) II Unknown Bautista and Trinity Services Group.
         10   Plaintiff seeks monetary damages, injunctive relief, and future “medical and living
         11   expenses.”
         12          In Count One, Plaintiff asserts a mail claim and alleges that Defendant Bautista
         13   was “the mail and property COII” until April 2019. On March 14, 2019, Bautista
         14   confiscated one page of Plaintiff’s incoming mail pursuant to the Arizona Department of
         15   Corrections’ (ADC) policy regarding sexually explicit content. Plaintiff claims Bautista’s
         16   actions violated his rights because the mail confiscated “had already been reviewed and
         17   approved by the Lewis complex mailroom supervisors” pursuant to Department Order
         18   (DO) 914.8. If the mailroom supervisors had not reviewed and approved Plaintiff’s
         19   incoming mail, it would not have arrived at Plaintiff’s Unit, the Barchey Unit. Plaintiff
         20   claims Bautista’s actions did not further any legitimate penological interests and were
         21   “outside of her authority given to her by DO 914.8.”
         22          In Count Two, Plaintiff asserts a freedom of speech claim and alleges DO 914.8
         23   states that the second level of review concerning incoming inmate mail is an appeal to the
         24   Complex Office of Publication Review. DO 914.82 provides that “complex mail room
         25   supervisors shall inform the inmate when his or her incoming mail or its contents have been
         26   confiscated and shall provide the inmate with the opportunity to appeal that decision to
         27   confiscate.” DO 914.8.2.2.1 provides that inmates “must submit an appeal request by
         28   inmate letter within 30 days from the receipt of the confiscation notice to the Complex


JDDL-K
                                                         -3-
          1   Office of Publication Review.”
          2           On March 14, 2019, Defendant Bautista confiscated a page of Plaintiff’s incoming
          3   mail.   On March 15, 2019, Plaintiff submitted an appeal of Bautista’s decision to
          4   confiscate. On March 19, 2019, Bautista returned Plaintiff’s appeal after “opening,
          5   reading, and answering the request,” which Plaintiff claims is a violation of his right to
          6   freedom of speech. The appeal request was addressed to ASPC-Lewis’s Complex Office
          7   of Publication Review. Bautista does not work at the Complex Office of Publication
          8   Review and should not have opened or read the appeal request. Plaintiff filed a grievance
          9   appeal, and ADC’s Central Office responded, stating that “the inmate letter . . . should have
         10   been forwarded for review.”
         11           In Count Three, Plaintiff asserts a claim regarding a denial of basic necessities and
         12   a state law negligence claim. Plaintiff alleges that Defendant Trinity Service Group (TSG)
         13   failed to provide Plaintiff “constitutionally adequate food” because the food served caused
         14   him to develop a “vitamin B12 deficiency anemia.” Plaintiff claims his vitamin B12
         15   deficiency anemia was “due to dietary causes.”
         16   III.    Failure to State a Claim
         17           To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         18   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
         19   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
         20   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
         21   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
         22   as a result of the conduct of a particular defendant and he must allege an affirmative link
         23   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
         24   72, 377 (1976).
         25           Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
         26   520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
         27   v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a
         28   liberal interpretation of a civil rights complaint may not supply essential elements of the


JDDL-K
                                                          -4-
          1   claim that were not initially pled. Id.
          2          A.      Defendant Bautista
          3          A suit against a defendant in his or her individual capacity seeks to impose personal
          4   liability upon the official. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). For a person
          5   to be liable in his or her individual capacity, “[a] plaintiff must allege facts, not simply
          6   conclusions, that show that the individual was personally involved in the deprivation of his
          7   civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). By comparison,
          8   a suit against a defendant in his or her official capacity represents only another way of
          9   pleading an action against the entity that employs the defendant. Kentucky, 473 U.S. at
         10   165. That is, the real party in interest is not the named defendant, but the entity that
         11   employs the defendant. Id. To bring a claim against an individual in his official capacity,
         12   a plaintiff must show that the constitutional deprivation resulted from the entity’s policy,
         13   custom, or practice. Id.; Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 694
         14   (1978).
         15          Although Plaintiff has named Bautista in both her individual and official capacities,
         16   Plaintiff’s allegations fail to plausibly show that any policy, practice, or custom of any
         17   entity has resulted in his alleged injuries. Accordingly, the Court will construe Plaintiff’s
         18   claims as directed against Bautista in her individual capacity only and evaluate them
         19   accordingly.
         20                  1.    Mail Claim
         21          “[A] prison inmate retains those First Amendment rights that are not inconsistent
         22   with his status as a prisoner or with the legitimate penological objectives of the corrections
         23   system.” Pell v. Procunier, 417 U.S. 817, 822 (1974); see also Clement v. Cal. Dep't of
         24   Corr., 364 F.3d 1148, 1151 (9th Cir. 2004) (per curiam). An inmate has a First Amendment
         25   right to send and receive mail. Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1999).
         26   However, that “right is subject to ‘substantial limitations and restrictions in order to allow
         27   prison officials to achieve legitimate correctional goals and maintain institutional
         28   security.’” Prison Legal News v. Lehman, 397 F.3d 692, 699 (9th Cir. 2005) (citing Walker


JDDL-K
                                                          -5-
          1   v. Sumner, 917 F.2d 382, 385 (9th Cir.1990)); Morrison v. Hall, 261 F.3d 896, 901 (9th
          2   Cir. 2001). Prison officials may restrict an inmate’s First Amendment rights with respect
          3   to nonlegal mail if such restrictions are reasonably related to legitimate penological
          4   interests. Valdez v. Rosenbaum, 302 F.3d 1039, 1048 (9th Cir. 2002) (citing Turner v.
          5   Safley, 482 U.S. 78, 92 (1986)). To that end, some forms of content regulation are
          6   permissible in the prison context. McCabe v. Arave, 827 F.2d 634, 638 (9th Cir. 1987).
          7   For example, courts have upheld restrictions on sexually explicit materials, Bahrampour v.
          8   Lampert, 356 F.3d 969, 973 (9th Cir. 2004), and materials that were deemed to pose a
          9   threat to the order and security of the institution, Harper v. Wallingford, 877 F.2d 728, 733
         10   (9th Cir. 1989).
         11          In Counts One and Two, Plaintiff alleges that Defendant Bautista confiscated one
         12   page of his incoming mail pursuant to the prison mail policy regarding sexually explicit
         13   content. Plaintiff fails to provide any details regarding the confiscated page or object to its
         14   classification as sexually explicit. As noted above, restrictions on sexually explicit material
         15   that could pose a threat to the order and security of the institution are permissible.
         16   Accordingly, the Court will dismiss Plaintiff’s mail claim in Counts One and Two.
         17                 2.     Grievance/Appeal Procedure
         18          Prisoners have a First Amendment right to file prison grievances, Rhodes v.
         19   Robinson, 408 F.3d 559, 567 (9th Cir. 2005), but “[t]here is no legitimate claim of
         20   entitlement to a grievance procedure,” Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988),
         21   and the failure to follow grievance procedures does not give rise to a due process claim.
         22   See Flournoy v. Fairman, 897 F. Supp. 350, 354 (N.D. Ill. 1995) (jail grievance procedures
         23   did not create a substantive right enforceable under § 1983); Spencer v. Moore, 638 F.
         24   Supp. 315, 316 (E.D. Mo. 1986) (violations of grievance system procedures do not deprive
         25   inmates of constitutional rights). “[N]o constitutional right was violated by the defendants’
         26   failure, if any, to process all of the grievances [plaintiff] submitted for consideration.”
         27   Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993). In addition, “[t]he right to petition
         28   the government for redress of grievances . . . does not guarantee a favorable response, or


JDDL-K
                                                           -6-
          1   indeed any response, from state officials. Moreover, the First Amendment’s right to
          2   redress of grievances is satisfied by the availability of a judicial remedy.” Baltoski v.
          3   Pretorius, 291 F. Supp. 2d 807, 811 (N.D. Ind. 2003); see also Ashann-Ra v. Virginia, 112
          4   F. Supp. 2d 559, 569 (W.D. Va. 2000) (failure to comply with state’s grievance procedure
          5   is not actionable under § 1983 and does not compromise an inmate’s right of access to the
          6   courts).
          7          Therefore, Plaintiff claims regarding Defendant Bautista’s alleged failure to follow
          8   the mail procedure fails to state a claim. And a mere violation of a Department Order or
          9   prison policy does not amount to a constitutional violation. See Cousins v. Lockyer, 568
         10   F.3d 1063, 1070 (9th Cir. 2009) (citations omitted). Moreover, Plaintiff has failed to
         11   provide any authority to support Bautista’s opening, reading, and answering the appeal
         12   request amounts to a constitutional violation. Accordingly, the Court will dismiss these
         13   portions of Counts One and Two.
         14          B.     Defendant TSG
         15                 1.      Eighth Amendment Claim
         16          To state a claim under § 1983 against a private entity performing a traditional public
         17   function, such as operating a jail kitchen, a plaintiff must allege facts to support that his
         18   constitutional rights were violated as a result of a policy, decision, or custom promulgated
         19   or endorsed by the private entity. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138-
         20   39 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997). A plaintiff must
         21   allege the specific policy or custom and how it violated his constitutional rights. A private
         22   entity is not liable merely because it employs persons who allegedly violated a plaintiff’s
         23   constitutional rights. See Tsao, 698 F.3d at 1138-39; Buckner, 116 F.3d at 452.
         24          To state an Eighth Amendment conditions-of-confinement claim, plaintiffs must
         25   meet a two-part test. “First, the alleged constitutional deprivation must be, objectively,
         26   sufficiently serious” such that the “official’s act or omission must result in the denial of the
         27   minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834
         28   (1994) (internal quotations omitted). Second, the prison official must have a “sufficiently


JDDL-K
                                                           -7-
          1   culpable state of mind,” i.e., he must act with “deliberate indifference to inmate health or
          2   safety.” Id. (internal quotations omitted). Deliberate indifference is a higher standard than
          3   negligence or lack of ordinary due care for the prisoner’s safety. Id. at 835. In defining
          4   “deliberate indifference” in this context, the Supreme Court has imposed a subjective test:
          5   “the official must both be aware of facts from which the inference could be drawn that a
          6   substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837
          7   (emphasis added).
          8          With respect to food, the Constitution “requires only that prisoners receive food that
          9   is adequate to maintain health; it need not be tasty or aesthetically pleasing.” LeMaire v.
         10   Maass, 121 F.3d 1444, 1456 (9th Cir. 1993) (citations omitted). “The fact that the food
         11   occasionally contains foreign objects or sometimes is served cold, while unpleasant, does
         12   not amount to a constitutional deprivation.” Id. (quoting Hamm v. Dekalb County, 774
         13   F.2d 1567, 1575 (9th Cir. 1985)). An inmate may, however, state a claim where he alleges
         14   that he is served meals with insufficient calories for long periods of time. Id.
         15          In Count Three, Plaintiff alleges that he developed “vitamin B12 deficiency anemia”
         16   due to his diet and that Defendant TSG fails to provide him with a constitutionally adequate
         17   diet. However, Plaintiff has not provided any details regarding the diet he is served or facts
         18   to support that TSG’s policies with respect to his diet put him at substantial risk of serious
         19   harm. Accordingly, the Court will dismiss Plaintiff’s Eighth Amendment claim against
         20   Defendant TSG.
         21                 2.     State Law Negligence Claim
         22          Plaintiff asserts that this Court has federal diversity jurisdiction over his state-law
         23   negligence claim. To invoke this Court’s diversity jurisdiction, Plaintiff must prove that
         24   there is diversity of citizenship between the parties and that the amount in controversy
         25   exceeds $75,000. 28 U.S.C. § 1332. For purposes of diversity jurisdiction, plaintiffs and
         26   defendants must be completely diverse. See Exxon Mobil Corp. v. Allapattah Servs., Inc.,
         27   545 U.S. 546, 553 (2005) (“we have consistently interpreted § 1332 as requiring complete
         28   diversity: In a case with multiple plaintiffs and multiple defendants, the presence in the


JDDL-K
                                                          -8-
          1   action of a single plaintiff from the same State as a single defendant deprives the district
          2   court of original diversity jurisdiction over the entire action.”); In re Digimarc Corp.
          3   Derivative Litig., 549 F.3d 1223, 1234 (9th Cir. 2008) (“Diversity jurisdiction requires
          4   complete diversity between the parties—each defendant must be a citizen of a different
          5   state from each plaintiff.”)
          6          Plaintiff alleges that he is a citizen of Arizona and that Defendant TSG is a citizen
          7   of a different state. However, Plaintiff fails to allege the citizenship of Defendant Bautista.
          8   Accordingly, complete diversity among the parties is lacking, and the Court cannot
          9   exercise jurisdiction pursuant to § 1332.
         10          In the absence of diversity jurisdiction, the only basis for exercising jurisdiction
         11   over Plaintiff’s state-law claim is under 28 U.S.C. § 1367. Pursuant to § 1367, a federal
         12   court with original jurisdiction may exercise jurisdiction over related state-law claims. The
         13   Court declines to do so here, however, because it has already dismissed all claims over
         14   which it had original jurisdiction. See Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001)
         15   (“A court may decline to exercise supplemental jurisdiction over related state-law claims
         16   once it has ‘dismissed all claims over which it has original jurisdiction[,]’”(quoting 28
         17   U.S.C. § 1367(c)(3))); Gini v. Las Vegas Metro. Police Dep’t, 40 F.3d 1041, 1046 (9th Cir.
         18   1994) (when federal law claims are eliminated before trial, the court generally should
         19   decline jurisdiction over state law claims and dismiss them without prejudice).
         20   Accordingly, Plaintiff’s state-law negligence claim will be dismissed.
         21   IV.    Leave to Amend
         22          For the foregoing reasons, Plaintiff’s Second Amended Complaint will be dismissed
         23   for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
         24   submit a third amended complaint to cure the deficiencies outlined above. The Clerk of
         25   Court will mail Plaintiff a court-approved form to use for filing a third amended complaint.
         26   If Plaintiff fails to use the court-approved form, the Court may strike the third amended
         27   complaint and dismiss this action without further notice to Plaintiff.
         28   ....


JDDL-K
                                                           -9-
          1             Plaintiff must clearly designate on the face of the document that it is the “Third
          2   Amended Complaint.” The third amended complaint must be retyped or rewritten in its
          3   entirety on the court-approved form and may not incorporate any part of the original
          4   Complaint or prior Amended Complaints by reference. Plaintiff may include only one
          5   claim per count.
          6             A third amended complaint supersedes the original Complaint and prior Amended
          7   Complaints. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios
          8   v. Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
          9   will treat the original Complaint and prior Amended Complaints as nonexistent. Ferdik,
         10   963 F.2d at 1262. Any cause of action that was raised in the original Complaint or a prior
         11   Amended Complaint and that was voluntarily dismissed or was dismissed without
         12   prejudice is waived if it is not alleged in a third amended complaint. Lacey v. Maricopa
         13   County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
         14   V.        Warnings
         15             A.     Release
         16             If Plaintiff is released while this case remains pending, and the filing fee has not
         17   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         18   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         19   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         20   result in dismissal of this action.
         21             B.     Address Changes
         22             Plaintiff must file and serve a notice of a change of address in accordance with Rule
         23   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         24   relief with a notice of change of address. Failure to comply may result in dismissal of this
         25   action.
         26             C.     Possible “Strike”
         27             Because the Second Amended Complaint has been dismissed for failure to state a
         28   claim, if Plaintiff fails to file a third amended complaint correcting the deficiencies


JDDL-K
                                                            - 10 -
          1   identified in this Order, the dismissal may count as a “strike” under the “3-strikes”
          2   provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may not bring
          3   a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915 “if the
          4   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,
          5   brought an action or appeal in a court of the United States that was dismissed on the
          6   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
          7   granted, unless the prisoner is under imminent danger of serious physical injury.” 28
          8   U.S.C. § 1915(g).
          9          D.     Possible Dismissal
         10          If Plaintiff fails to timely comply with every provision of this Order, including these
         11   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         12   at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         13   the Court).
         14   IT IS ORDERED:
         15          (1)    The Second Amended Complaint (Doc. 11) is dismissed for failure to state
         16   a claim. Plaintiff has 30 days from the date this Order is filed to file a third amended
         17   complaint in compliance with this Order.
         18          (2)    If Plaintiff fails to file a third amended complaint within 30 days, the Clerk
         19   of Court must, without further notice, enter a judgment of dismissal of this action with
         20   prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         21   and deny any pending unrelated motions as moot.
         22          (3)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
         23   civil rights complaint by a prisoner.
         24          Dated this 2nd day of April, 2020.
         25
         26
         27
         28


JDDL-K
                                                          - 11 -
                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
